Exhibit 4.69 PURCHASE AGREEMENT Amarin Corporation plc 7 Curzon Street London W1J 5HG, England Ladies and Gentlemen: The undersigned, (the “Investor”), hereby confirms its agreement with you as follows: 1.This Purchase Agreement (the “Agreement”) is made as of June 1, 2007 between Amarin Corporation plc, a public limited company registered in England and Wales (the “Company”), and the Investor. 2.Pursuant to the terms of the offer contained in the prospectus included in the Registration Statement on FormF-3, File No.333-135718 (the “Registration Statement”), which registration statement was filed with the Securities and Exchange Commission (the “Commission”) on July12, 2006 and was declared effective by the Commission on August2, 2006, and is effective on the date hereof and the prospectus supplement appended to such prospectus (such documents, together with the documents incorporated by reference in such prospectus and prospectus supplement, being referred to collectively herein as the “Prospectus”), the Investor hereby tenders to the Company this subscription for, and agrees to purchase ordinary shares, ₤0.05 par value per share, of the Company (each, an “Ordinary Share”), each Ordinary Share represented by one American Depositary Share (an “ADS”), evidence by one American Depositary Receipt (an “ADR”) (collectively, the “Shares”) and a warrant (substantially in the form attached as ExhibitA hereto, the “Warrant” and, together with the Shares, the “Securities”) to purchase Ordinary Shares (the “Warrant Shares”) at an exercise price per Warrant Share equal to $0.72.The purchase price for the Securities shall be $ (the “Purchase Price”). The Company has not received notice that the Commission has issued or intends to issue a stop order suspending the effectiveness of the Registration Statement or that the Commission otherwise has suspended or withdrawn the effectiveness of the Registration Statement, either temporarily or permanently.On the date hereof, the Registration Statement (including the information and documents incorporated therein by reference), as amended by any amendment or post-effective amendment thereto on or prior to the date hereof, did not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading.The Company hereby agrees to file with the Commission, as required, no later than two business days after the date hereof, a prospectus supplement in accordance with Rule 424(b)(2) of the Securities Act of 1933, as amended.The Registration Statement registers the issuance of the Shares and the Warrant Shares to the Investor and, when issued to the Investor, the Shares and the Warrant Shares will be freely transferable by -1- the Investor.The Shares and the Warrant Shares have been approved for listing on the Nasdaq Stock Market. 3.The Investor directs the Company to issue the Ordinary Shares issued and sold hereunder, at the Closing (as defined below), in the name of National City Nominees Limited of Citigroup Centre, Canada Square, Canary Wharf, London, E14 5LB, being the nominee of Citibank, N.A., the Company’s depositary for its ADR program (the “ADR Depositary”), against the issuance by the ADR Depositary of ADRs in the name of, or as otherwise instructed below by, the Investor. 4.The completion of the purchase and sale of the Securities (the “Closing”) shall occur at the office of Cahill Gordon & Reindel llp, 80 Pine Street, New York, NY 10005, at 10:00 a.m., Eastern Daylight time, on June1, 2007 (the “Closing Date”).At the Closing, subject to receipt of the Purchase Price, the Company shall (a) cause the CREST account of the nominee of the ADR Depositary to be credited with the Ordinary Shares issued and sold hereunder, (b) instruct the ADR Depositary to issue ADRs in the amount to be registered to a nominated Depository Trust Company (“DTC”) account designated by the Investor in writing, in each case, as indicated below and (c) issue to the Investor the Warrant.At the Closing, the Investor shall, against delivery of the Securities, deliver to the Company the Purchase Price by wire transfer in immediately available funds to the Company’s account as follows: Bank: Wachovia Bank, NY, USA ABA No: 026–005–092 For the account of: Lloyds TSB plc Swift Code: PNBPUS3NNYC For further credit to: Lloyds TSB, Minster Place Ely, Cambridge CB7 4EN U.K. Account Name: Amarin Corporation plc Account No: 11427458 Sort Code: 30 – 93 – 05 Swift Code: LOYDGB21265 IBAN No: GB82 LOYD 3 5.The Investor has received and carefully reviewed the Prospectus.The Investor is also aware of and acknowledges that: -2- (a)no Federal or state agency has made any finding or determination regarding the fairness of this subscription for investment, or any recommendation or endorsement of the Securities; (b)none of the officers, directors, agents, affiliates or employees of the Company, nor any other person, has, expressly or by implication, made any representation or warranty concerning the Company other than as set forth in the Prospectus; and (c)that the past performance or experience of the Company, the Company’s officers, directors, agents, or employees, will not in any way indicate or predict the results of the ownership of Securities or of the Company’s activities or performance. 6.This Agreement shall be governed by, and construed in accordance with, the internal laws of the State of New York, without giving effect to the principles of conflicts of law. 7.The Company has no liability or obligation to pay any fees or commissions to any broker, finder or agent with respect to the issuance and sale of the Warrant or the Shares for which the Investor could become liable or obligated. 8.This Agreement may be executed in two or more counterparts, including by facsimile transmission, each of which shall constitute an original, but all of which, when taken together, shall constitute but one instrument, and shall become effective when one or more counterparts have been signed by each party hereto and delivered to the other parties. -3- Please confirm that the foregoing correctly sets forth the agreement between us by signing in the space provided below for that purpose. Investor Name: Address: Telephone: Facsimile: Email: Social Security Number or Tax Identification Number: -4- DTC Account Details: Name of DTC Participant: (your broker or custodian bank) Address of DTC Participant: (address of your broker or custodian bank) DTC Participant Account Number: Client Account (“Account Holder”) number at DTC Participant: Address of Account Holder: -5- INVESTOR NAME By: Name: Title: AGREED AND ACCEPTED: Amarin Corporation plc, a public limited company registered in England and Wales By: Name:Thomas G. Lynch Title:Chairman -6- EXHIBITA WARRANT AMARIN CORPORATION PLC WARRANT TO PURCHASE ORDINARY SHARES No. W-[] June1, 2007 Void After May31, THIS CERTIFIES THAT, for value received, , with its principal office at , or assigns (the “Holder”), is entitled to subscribe for and purchase at the Exercise Price (defined below) from Amarin Corporation plc, a public limited company organized under the laws of England and Wales, with its principal office at 7 Curzon Street, London, W1J 5HG, United
